COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
  MUTOMBO KANKONDE and EAST-                                    No. 08-20-00052-CV
  SIDE ONCOLOGY CLINIC, P.L.L.C.,                   §
                                                                  Appeal from the
  Appellants,                                       §
                                                                205th District Court
  v.                                                §
                                                              of El Paso County, Texas
  NAGENDER MANKAN,                                  §
                                                               (TC# 2019-DCV-2833)
  Appellee.                                         §


                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that Appellants’ pay all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.